DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,046,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent uses a sensor and telemetry module while the present application uses a pressure sensor. The invention includes wireless transmission of data while the present claim 1 does not. 
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,046,510.  The claims are essentially the same.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,046,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent uses a telemetry module for wireless transmission in claim 1, thus no need to add the limitation to claim 42 as in the present application. It’s already accounted for in claim 1 of the patent. 
. 	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11,046,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent uses a sensor and telemetry module while the present application uses a pressure sensor. The invention includes wireless transmission of data while the present claim 22 does not. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 28-31, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulbrandsen et al. (U.S. Patent Application Publication Number 2018/0052030; hereinafter referred to as Gulbrandsen). Gulbrandsen discloses an assembly includes at least one container, an injection medium supply, at least one flow line extending from the injection medium supply to an interior portion of the at least one container; and a pressure transducer coupled to each of the at least one flow line (Please see the abstract).
With respect to claim 22, Gulbrandsen discloses and illustrates a method for operating a container (see Figure 3) for flowable filling material (see paragraphs [0002] and [00033]), the container comprising a tank (300) and a frame (see paragraphs [0013] and [0033]), the tank being supported by the frame at a distance from the ground so that a bottom side of the tank is accessible (see paragraphs [0013] and [0033]), the bottom side of the tank having opening through which the filling material can be conducted into an interior of the tank for filling the tank and through which the filling material can be removed from the interior (see Figure 3), and the tank having a gas connection connectable with a protective gas line (see 322, 324, and 326 in Figure 3; “inert gas is disclosed in paragraph [0017]) , wherein the method comprises the steps of: connecting a protective gas line to the gas connection and applying pressure in said protective gas line before removal of flowable filling material from the tank, so that a protective gas can flow into an interior of the tank through a medium channel when the flowable filling material is removed from the tank; connecting a removal apparatus (308) to the opening of the tank, and removing the flowable filling material from the interior of the tank through the opening by the removal apparatus; and detecting, by a pressure sensor (332, 334, 336), data relating to a pressure of the protective gas in the medium channel during a time period of the removing the flowable filling material from the interior of the tank. 
With respect to claim 23, the method as claimed in claim 22, wherein the data detected by the pressure sensor relates to one of the group consisting of a static pressure and a dynamic pressure of the protective gas within the medium channel is disclosed in paragraphs [0033] - [0034] and figure 4 which shows pressure measurements.
With respect to claim 24, the method as claimed in claim 22, wherein a flow of the protective gas in the medium channel is accelerated in at least one region so that a dynamic pressure of the protective gas increases. 
With respect to claim 26, the method as claimed in claim 22, further comprising the step of determining times at which removal of the filling material begins and ends based on the detected data, wherein a difference between the times is the time period of the removing of the flowable filling material is disclosed in paragraphs [0034] and [0035] as a means to control material level and how it’s controlled based upon the pressure data is disclosed.
With respect to claim 27, the method as claimed in claim 26, further comprising the step of determining a quantity of the flowable filling material that is removed from the tank based on the time period of removal is disclosed in paragraphs [0034] and [0035] as a means to control material level and how it’s controlled based upon the pressure data is disclosed.
With respect to claim 28, the method as claimed in claim 22, further comprising the step of storing the data detected by the pressure sensor at least temporarily by a data logger is disclosed in paragraphs [0031] and [0031] which discloses the pressure sensor readings are sent to and in communication with the control unit.
With respect to claim 29, the method as claimed in claim 22, further comprising the step of processing the data detected by the pressure sensor by an evaluation unit is disclosed in paragraphs [0031] and [0031] which discloses the pressure sensor readings are sent to and in communication with the control unit.
With respect to claim 30, the method as claimed in claim 22, further comprising the step of transmitting the data by a wireless transmitter is disclosed in paragraphs [0031] and [0031] which discloses the various components can be in communication with the control unit wirelessly.
With respect to claim 31, a container for transporting a flowable filling material (see Figure 3), comprising: a frame configured to place the container on the ground (see figure 3); a tank (300) for storing the filling material, the tank being supported by the frame at a distance from the ground so that a bottom side of the tank is accessible (see paragraphs [0013] and [0033]), the bottom side of the tank having opening through which the filling material is conducted into an interior of the tank for filling the tank and through which the filling material is removed from the interior (see Figure 3), and the tank having a gas connection connectable with a protective gas line (see 322, 324, and 326 in Figure 3; “inert gas is disclosed in paragraph [0017]); a sensor device including an adapter element, which includes a gas connector and a medium channel, the sensor device being connectable to the gas connection of the tank by the adapter element, wherein the gas connector of the adapter element is connectable to a protective gas line when the sensor device is connected to the gas connection of the tank so that a protective gas is conductible through the gas connector and the medium channel of the adapter element and into the interior of the tank(see paragraphs [0031] – [0033]); and a pressure sensor (332, 334, 336) interacting with the medium channel and detecting data relating to a pressure of protective gas prevailing in the medium channel.
With respect to claim 40, the container as claimed in claim 31, further comprising a data logger that at least temporarily stores data detected by the pressure sensor is disclosed in paragraphs [0031] and [0031] which discloses the pressure sensor readings are sent to and in communication with the control unit.
With respect to claim 41, the container as claimed in claim 31, further comprising an evaluation unit that processes the data detected by the pressure sensor is disclosed in paragraphs [0031] and [0031] which discloses the pressure sensor readings are sent to and in communication with the control unit. 
With respect to claim 42, the container as claimed in claim 31, further comprising a transmitter that wirelessly transmits the data transmitter is disclosed in paragraphs [0031] and [0031] which discloses the various components can be in communication with the control unit wirelessly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulbrandsen as applied to claim 31 above, and further in view of Zenghai (Chinese Patent Document Number 205615969). Zenghai discloses that the utility model provides a safe storage metering device for in the time of storage liquid, measure density, the liquid level of liquid simultaneously, including jar body and a feed liquor pipe, jar internal first intake pipe, the second intake pipe and third intake pipe of setting up, the gas outlet of first intake pipe set up top in the jar, bottom the gas outlet of second intake pipe lies in jar, the gas outlet of third intake pipe lies in a jar middle part, is equipped with the measuring instrument between the trachea. The utility model discloses with nitrogen seal, pressure measurement, liquid level measurement and measurement of density integration to the device in, reduced manufacturing cost, realize measuring automatic, be applicable to the industrial production (Taken from abstract provided by Applicant).  This is a reference the Applicant deemed to be relevant to the invention via the filed IDS.
With respect to claim 32, while Gulbrandsen doesn’t disclose all the features of the claim in their container arrangement, the system of Zenghai discloses and illustrates the claimed features, namely the sensor device releasably connectable to the gas connection of the tank by the adapter element as shown in Figure 1, and one-way valve 3 and paragraphs [0014] and [0016] of Zenghai. 
With respect to claim 33, the container as claimed in claim 31, wherein the medium channel has a constriction at which a cross section of the medium channel is reduced in relation to a cross section of the medium channel outside the constriction as shown in Figure 1, and one-way valve 3 and paragraphs [0014] and [0016] of Zenghai.
With respect to claim 34, the container as claimed in claim 33, wherein the medium channel is widened in relation to the cross section of the constriction on either side of the constriction as shown in Figure 1, and one-way valve 3 and paragraphs [0014] and [0016] of Zenghai.
With respect to claims 35, the container as claimed in claim 31, wherein the sensor device has a spur line that interacts in terms of flow with the medium channel of the adapter element as shown in Figure 1 with the line and pressure sensor 4, and one constant flow valve 4 and paragraphs [0014] and [0016] of Zenghai.
With respect to claim 36, the container as claimed in claim 33, wherein the sensor device has a spur line connected to the medium channel in the region of the constriction as shown in Figure 1 with the line and pressure sensor 4, and one constant flow valve 4 and paragraphs [0014] and [0016] of Zenghai.
With respect to claim 37, the container as claimed in claim 35, wherein the pressure sensor is arranged at an end of the spur line remote from the medium channel, so that pressure fluctuations within the spur line that occur as a result of protective gas flowing through the medium channel are detectable by the pressure sensor as shown in Figure 1 with the line and pressure sensor 4, and one constant flow valve 4 and paragraphs [0014] and [0016] of Zenghai.
With respect to claims 38 and 39, while neither reference specifically discloses a pitot tube, since a pitot tube is designed to measure pressure, then utilizing one in order to measure the pressure of the medium channel would be obvious to one of ordinary skill in the art in order to maintain the pressure within the system and maintain the system flow at an adequate level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/ExaminerArt Unit 2861



August 17, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861